Citation Nr: 1242807	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  11-18 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right lung disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied entitlement to service connection for a right lung disability.  The RO provided notice of the November 2010 rating decision to the Veteran that same month.  

In January 2011, the Veteran requested to have his claim of service connection for a right lung disorder reopened.  Along with this request, the Veteran submitted a lay statement which was not previously of record, and which raises a reasonable possibility of substantiating the Veteran's claim.  Thus, the evidence received at the RO at the time the Veteran requested reconsideration of his claim of service connection for a right lung disability is new and material.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a veteran merely states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence with that request, then his statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

In this regard, the Veteran's original claim of service connection for a lung disability was denied by way of a November 2010 rating decision.  Although the Veteran did not specifically appeal that determination, he did request reconsideration of his claim before the one-year appeal period had expired; and, he submitted new and material evidence with his request for reconsideration.  Because new and material evidence was received within a year from the November 2010 rating decision which denied service connection for a lung disability, and because the RO later adjudicated a claim of service connection for a right lung disability on a new and material basis, that was received in January 2011, such a submission kept the November 2010 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  Therefore, the issue on appeal is recharacterized as entitlement to service connection for a right lung disability.  38 C.F.R. § 3.156(b).  

Although the RO did not need to subsequently reopen the claim, it did so anyway, in a May 2011 rating decision, but subsequently denied the claim on the merits.  The Veteran's Notice of Disagreement with that decision was received at the RO in May 2011.  The RO issued a Statement of the Case (SOC) in February 2012.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in March 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a current right lung disability as a result of an injury suffered during service in 1953.  

A review of the Veteran's service-treatment records (STRs) shows that no pre-existing lung injury or car accident was noted on the Veteran's entrance physical in June 1952.  The STRs also show that the Veteran was injured in an auto accident in August 1953, but there is no indication that the Veteran was treated for a lung condition at that time.  However, prior to the accident, in January 1953, there is a record noting complaints of chest pain.  Chest x-ray was negative and the examiner indicated that examination of the lungs was entirely negative.  In March 1954, the Veteran presented to sick call with "lung trouble."  He reported having a feeling that his lung was going to stop.  He also reported pain.  Chest was ok, and there was no diagnosis indicated.  In January 1956, the Veteran reported pain in the chest at night.  It was noted that the Veteran had injured his lung in a car accident in 1949.  More specifically, there was a notation that the Veteran had a rib fracture and pneumothorax in 1949.  Examination and x-ray were negative.  In May 1958, x-rays of the lungs, taken in conjunction with a severe viral infection, indicated that lung markings in the right mid lung field were still very slightly increased.  Otherwise, heart and lungs appeared normal.  

At a VA examination in August 2010, the Veteran reported that he was injured in a truck accident in service and suffered, among other injuries, fractured ribs and a punctured lung on the right side.  The report noted that the Veteran had a crush injury to the right side of the chest with rib fractures and a pneumothorax.  The Veteran indicated that he currently uses an inhaled bronchodilator daily.  It was also noted that the Veteran was a smoker.  The examination report noted a positive history of wheezing; dyspnea (on mind exertion); anorexia; night sweats; and bronchiectasis.  Curiously, however, the report noted no history of spontaneous pneumothorax, among other lung-related issues which were listed under the category of "No history of:"

On physical examination, the examiner noted no cardiac findings, but did indicate right abnormal breath sounds, with decreased breath sounds on the right.  The examiner noted that the Veteran had moderately limited diaphragm excursion and moderately limited chest expansion.  The examiner indicated that neither of those conditions were associated with pulmonary restrictive disease.  X-rays revealed minimal right pleural based scarring, and right 5th to 7th rib  lateral aspect old fracture deformity.  Vertebral spurring was also noted.  There was no pleural effusion. 

The examiner first indicates that the Veteran has a diagnosis of residuals of a crush injury and right pneumothorax associated with a right lung injury, but opined that the residuals of right sided thoracic crush injury were less likely than not caused by or a result of a crush injury to the right side of the thorax (due to an overturned truck) on active duty.  The examiner reasoned that there was no evidence of a thoracic injury in any of the STRs; and, although there was a record of treatment in response to the truck accident, it only addressed the lumbar area and the right 5th phalanx fracture.  The examiner also pointed out that no lung or thoracic abnormality was noted on the discharge physical in 1958.  

The RO denied the Veteran's claim, citing both the opinion of the August 2010 VA examiner, and the STR which noted that the Veteran had a pre-existing car accident in 1949 and suffered lung and rib injuries at that time, with no evidence of aggravation in service of these pre-existing disabilities.

In response to the RO's November 2010 decision, the Veteran submitted an NOD indicating that he was never in any car accident prior to the in-service truck accident in August 1953.  He reported that the STRs referring to such a 1949 car accident are in error.  In support of his assertions, the Veteran submitted a lay statement from an acquaintance who reported that the Veteran lived and worked with her husband's family between 1946 and 1950, and who corroborated the Veteran's assertion that he was never in a car accident during that period of time.  

At the outset, it does not appear that the VA examiner in August 2010 considered that the Veteran may have had a pre-existing condition which was incurred in 1949, given that it was never mentioned in the examination report.  However, the examination report is inadequate because the examiner never considered the Veteran's in-service complaints of right-sided chest fullness/pressure and breathing trouble, noted in 1954 and 1956.  

Furthermore, the examination report notes that the Veteran has residuals of a crush injury, but never indicates what those residuals are, or how they cause any functional impairment.  The examiner mentions symptoms associated with the Veteran's upper respiratory functioning, but does not indicate if they are residuals of the Veteran's reported in-service injury, or whether they have a different etiology.  Finally, the examination report consistently refers to a right sided thoracic crush injury with pneumothorax, but then the examiner opines that the condition of residuals of right sided crush injury is less likely as not caused by or a result of crush injury to the right side of the thorax due to in-service injury.  The examination report is unclear.  

Finally, the Veteran submitted private treatment records from January 1976 and March 1979.  The January 1976 hospital records indicate that the Veteran was treated for pain in the upper portion in the right upper quadrant of the abdomen with episodes of nausea and vomiting.  Under the "Past History" section of the report, it was noted that the Veteran had numerous injuries secondary to trauma, mostly to his ribs and abdomen.  It was also noted that the Veteran had a back injury during the Korean War in the early 50's.  

The March 1979 records show treatment for "fullness in the chest," chest pain and upper abdominal distress.  The records do not specifically support the Veteran's claim of service connection, and it appears that the 1979 treatment was related to peptic esophagitis.  

In sum, in light of the inadequacy of the August 2010 examination as well as additional private treatment records showing complaints of chest discomfort in 1976 and 1979, another examination is necessary to obtain an adequate medical opinion in this case.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all pertinent VA treatment records generated since March 2010.  

2.  Upon completion of #1 above, schedule the Veteran for a VA examination to determine the current nature and likely etiology of any diagnosed lung disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The examiner is specifically requested to identify any current lung disability and opine as to the etiology thereof.  Then, the examiner is requested to opine as to whether it is at least as likely as not (50 percent probability or greater) that any claimed disability of the lung began in or is related to active service, to include as a result of the claimed in-service injury.  This includes whether any lung disability had its onset during service, whether or not it was a result of the August 1953 truck accident.  The examiner's attention is directed to the 1954 and 1956 service treatment records and the September 2006 VA medical record reflecting a diagnosis of right lower pleural based lung nodule, which given his history of trauma in that area, his essentially nonsmoker status and the lack of PET scan FDG abnormal uptake, is most consistent with an old postinflammatory/traumatic density.

Importantly, the examiner's opinion should consider the Veteran's statements as to the potential error regarding the notation in the service treatment records indicating that he had a pre-existing car accident in 1949.  The examiner should also consider the Veteran's reports of his injuries sustained during service and his description of symptoms and any treatment by healthcare providers during service and thereafter.  

3. After conducting any further development deemed necessary, and ensuring that the examination is complete and adequate, readjudicate the issue of entitlement to service connection for a lung disability on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case in accordance with 38 C.F.R. § 19.31(b)(1) and be given an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



